Title: Thomas Jefferson to Allen Bernard, 30 July [1818]
From: Jefferson, Thomas
To: Bernard, Allen


          
            Sir
            Monticello 
				  July 30.
          
          The Commissioners for the University of Virginia being to meet at your tavern the day after tomorrow (Saturday) I propose to be with you tomorrow evening (Friday) the bearer, with my baggage will be with you some hours before. as I supposed you might find it difficult to provide beds for so many, I and it was convenient to me to send a mattrass & trussels for myself, I have done so, preferring that kind of lodging in summer to a bed. I am told your house is very large, and has a great number of lodging rooms. if I could have ever so small a lodging room to myself, it would be a great indulgence to me, and the only one I would ask of you. but if you cannot spare it I shall be contented. I trust you will give to the Commissioners a preference of accomodations over meer strangers, and thus prevent all idea of adjournment to another place, which some of them think of, but which I hope will not be listened to. I am Sir
          
            Your humble servt
            Th: Jefferson
          
         